IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                               FILED
                                                            September 9, 2008

                             No. 07-10579               Charles R. Fulbruge III
                                                                Clerk

SECURITIES AND EXCHANGE COMMISSION

                                       Plaintiff-Appellee
v.

RESOURCE DEVELOPMENT INTERNATIONAL; ET AL

                                       Defendants

LAWRENCE J WARFIELD, Receiver

                                       Counter Defendant-Appellee
v.

CHASE BANK NA

                                       Counter Claimant

CHARLES KELLY OLSEN

                                       Appellant



              Appeal from the United States District Court
                   for the Northern District of Texas
                         USDC No. 3:02-CV-605


Before JOLLY, GARZA, and ELROD, Circuit Judges.
                                       No. 07-10579

PER CURIAM:*
       This case is ancillary to a Securities and Exchange Commission
enforcement proceeding against Resource Development International, LLC, and
numerous other entities (collectively, “RDI”) for violating federal securities laws
by controlling and operating an illegal Ponzi scheme.1 The United States
District Court for the Northern District of Texas created a receivership estate
for RDI’s assets and appointed Lawrence Warfield, an appellee here, as receiver.
In his capacity as receiver, Warfield traced $1,372,680.29 of RDI assets to
Charles Kelly Olsen, appellant here; and the district court demanded that Olsen
turn over these assets to the receivership estate. Olsen refused. The district
court found Olsen to be in civil contempt of court, and he spent twenty-six
months detained in the U.S. Marshals’ custody while he continued to refuse
either to turn over the assets or to provide an accounting of them to Warfield.
       In November 2007, Warfield petitioned the district court to release Olsen
from custody, concluding his incarceration had lost its coercive effect. The
district court ordered Olsen released. Olsen remains in contempt of court, but
no sanction attaches to his continuing contempt. Despite the absence of any
continuing sanction, Olsen appeals from a May 2007 order in which the district
court refused to purge his civil contempt. Olsen also challenges a default
judgment against him that stems from the underlying litigation against RDI.
We lack jurisdiction over both aspects of Olsen’s appeal.                 Accordingly, we
DISMISS.
                                              I.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        SEC v. Resource Development Int’l, Docket No. 3:02-CV-0605 (N.D. Tex.). Charles
Kelly Olsen, the appellant here, is a non-party to the SEC’s proceeding against RDI.

                                              2
                                 No. 07-10579

       In March 2002, the SEC filed a securities enforcement proceeding against
RDI in which the SEC alleged RDI controlled and operated an illegal Ponzi
scheme. The SEC requested, and the district court granted, that RDI’s assets
be placed in a receivership estate to safeguard them on behalf of the Ponzi
scheme’s defrauded investors. The district court appointed Warfield as receiver.
Warfield assumed control over RDI’s books and records within hours of receiving
the district court’s receivership order, and he used them to investigate the
location of RDI’s assets.
       By July 2003, Warfield had accumulated records indicating that Olsen
received $1,040,381 in RDI assets that originated from defrauded investors. On
Warfield’s motion, the district court ordered Olsen to turn over this sum to the
receivership estate. Olsen did not comply with this order. Warfield continued
to investigate the location of RDI’s assets, and he was able to trace more RDI
assets to Olsen. In May 2004, Warfield obtained a default judgment on behalf
of the receivership estate against Olsen for $1,372,680.29. Warfield v. Byron et
al., Civil Case No. 3:02-CV-1371 (N.D. Tex. May 26, 2004).
       Olsen did not pay any of the money due. In March 2005, as part of the
underlying litigation against RDI, Warfield and the SEC jointly filed for Olsen
to show cause why the court should not hold him in contempt. The court granted
the motion, and it scheduled the “show cause” hearing for the next month. Olsen
attended the hearing, but he did not show sufficient cause for not complying with
the court’s orders to avoid contempt. The court remanded him into the custody
of the United States Marshals Service, to be detained until he either turned over
$1,372,680.29 to Warfield or provided Warfield with an accounting that traced
“all transfers of Receivership Assets into, between, and out of accounts over
which Mr. Olsen exercises control and provides bank documents showing such
transfers . . . and showing that such funds are no longer in his possession or
control . . . .”

                                       3
                                        No. 07-10579

       Olsen arranged a deposition that May to purge himself of contempt, but
his admissions in the deposition fell short of the court’s conditions for his release.
He admitted to having received RDI assets, but he neither turned over the funds
nor provided Warfield with a full accounting of them. Over the next seventeen
months, Olsen filed numerous motions to purge himself of contempt. The
district court in each instance found that Olsen had not met either of its
conditions to purge contempt, and it accordingly denied relief.
       This appeal arises from a May 2007 contempt status hearing that the
district court held for Olsen. At the hearing, Olsen argued he was unable to
comply with the court’s order to turn over $1,372,680.29 or to provide an
accounting of it. The court issued an order continuing Olsen’s contempt, and it
remanded him back into the U.S. Marshals’ custody. Olsen timely filed a notice
of appeal. He requested, and received, several deadline extensions for filing his
opening appellate brief; and he did not file it until January 2008.
       In the meantime, Warfield reported to the district court that Olsen’s
incarceration had lost its coercive effect. The district court ordered Warfield
released from incarceration in November 2007. The court did not purge Olsen
of contempt, but neither did the court attach sanctions to Olsen’s continuing
contempt. Thus, though Olsen continues to be in civil contempt of court, no
sanction attaches to his continuing contempt. Olsen persists in his appeal from
the district court’s May 2007 order continuing contempt despite the absence of
any sanction.2 Olsen appeals pro se.
                                               II.
       Because Olsen appeals pro se, we construe his briefs liberally. Johnson v.
Quarterman, 479 F.3d 358, 359 (5th Cir. 2007) (citing Haines v. Kerner, 404 U.S.

       2
         Olsen also asks this court to vacate the district court’s April 2005 order finding Olsen
to be in contempt, the district court’s March 2002 temporary restraining order, preliminary
injunction, and order appointing temporary receiver. We will refer to these orders collectively
as the district court’s “past orders.”

                                               4
                                         No. 07-10579

519, 520 (1972)). Construing Olsen’s briefs liberally, he raises three issues on
appeal: (1) whether the district court’s May 2007 order continuing Olsen’s
contempt was proper, (2) whether several of the district court’s past orders in the
underlying litigation were proper, and (3) whether the district court’s May 2004
entry of default judgment against Olsen in the case Warfield v. Byron et al. was
proper. Though Olsen raises many arguments to support the substance of his
challenges, we may not consider those arguments unless we properly may
exercise jurisdiction.
      We may not properly exercise jurisdiction over Olsen’s challenges to the
district court’s past orders or to the default judgment entered against him in
Warfield v. Byron et al., Civil Case No. 3:02-CV-1371 (N.D. Tex. May 26, 2004).
“In a civil case . . . the notice of appeal . . . must be filed with the district clerk
within 30 days after the judgment or order appealed from is entered.” FED. R.
APP. P. 4(a)(1)(A). The district court’s entries of the orders from which Olsen
appeals date to March 2002 and April 2005. The district court’s entry of default
judgment in Warfield v. Byron et al. dates to May 2004. Olsen did not file notice
of the present appeal from the orders and default judgment until May 2007. His
appeal is therefore untimely.
      We also may not properly exercise jurisdiction over Olsen’s challenge to
the district court’s May 2007 order continuing his contempt. Construing Olsen’s
briefs liberally, he argues this court may exercise jurisdiction because “sanctions
were imposed and Appellant OLSEN was incarcerated for 26 months . . . .”3 In

      3
          In its entirety, this confused passage of Olsen’s opening appellate brief states,

      To get jurisdiction over Appellant Olsen, a summons is required to bring him
      into the court’s jurisdiction. Petitions do not bring individuals into the court’s
      jurisdiction. Appellant OLSEN has only been named in a petition. However,
      sanctions were imposed and Appellant OLSEN was incarcerated for 26 months,
      thereby giving him standing to appeal to this Court.

      Though this passage appears on its face to address the district court’s jurisdiction over

                                                5
                                       No. 07-10579

opposition to this court’s exercise of jurisdiction, Warfield argues Olsen’s appeal
is moot because the district court superseded its May 2007 order continuing
contempt with a contempt order in November 2007 to which no sanction
attaches.4 “The latest order, releasing Olsen from incarceration,” Warfield
asserts, “supersedes all prior orders related to Olsen’s contempt and accordingly
moots the prior sanctions.” As authority for this line of argument, Warfield cites
Rosenfeldt v. Comprehensive Serv. Corp., 514 F.2d 607, 611-12 (7th Cir. 1975)
(Stevens, J.). For related support, Warfield also cites Spencer v. Kemna, 523
U.S. 1, 17-18 (1988).
       Warfield’s reliance on Rosenfeldt is misplaced, but Olsen’s appeal
nevertheless is moot. In Rosenfeldt, the U.S. Court of Appeals for the Seventh
Circuit considered whether two contempt orders against a party to the
underlying litigation were appealable. The first contempt order involved prison
time and a fine, but the district court vacated the order before the contemnor
served any of the sentence or paid any of the fine. The appellate court held the
contempt order moot. 514 F.2d at 611. The second contempt order, which the
court did not hold to be moot, was non-appealable because the order was civil in
nature and the contemnor was a party to the underlying litigation. Id. at 612
(quoting Fox v. Capital Co., 299 U.S. 105, 107 (1936)). The Seventh Circuit’s
reasoning in Rosenfeldt is inapposite here because Olsen, unlike the appellant
Rosenfeldt, spent twenty-six months in the U.S. Marshals’ custody and is a non-
party to the underlying litigation.




Olsen and Olsen’s standing to appeal, to avoid waiver against a pro se litigant we construe the
passage as raising an argument in favor of this court’s jurisdiction over Olsen’s appeal.
       4
         Warfield also argues that the district court’s order continuing Olsen’s contempt was
interlocutory and not appealable under 28 U.S.C. § 1291. We do not need to reach this issue
to hold that Olsen’s appeal is not properly before us, and we reserve judgment on the matter.

                                              6
                                  No. 07-10579

      Nevertheless, Olsen’s appeal from the district court’s May 2007 order
continuing contempt is moot. Though Olsen spent twenty-six months in the U.S.
Marshals’ custody, no sanction attaches to his continuing civil contempt. Olsen
does not allege that the mere continuation of contempt, without sanction, injures
him. Yet such an injury must exist for Olsen’s appeal to present a case or
controversy for this court to adjudicate. Cf. Spencer v. Kemna, 523 U.S. 1, 7
(1988) (“Once [a] convict’s sentence has expired . . . some concrete and continuing
injury other than the now-ended incarceration or parole—some ‘collateral
consequence’ of the conviction—must exist if the suit is to be maintained.”).
Because the district court’s sanctions against Olsen have ended and he does not
allege injury from his continuing contempt, we must either presume injury or
dismiss the appeal.
      We decline to presume that the district court’s May 2007 order continuing
civil contempt presents Olsen with “collateral consequences” sufficient to meet
Article III’s injury-in-fact requirement. To hold otherwise would put this court
at odds with the U.S. Supreme Court’s holding in Spencer. In Spencer, the Court
declined to presume that collateral consequences adequate to meet Article III's
injury-in-fact requirement resulted from a court’s revocation of a convicted
felon’s parole. 523 U.S. at 14. As the Court reasoned, though the revocation of
parole might affect an individual’s “employment prospects, or the sentence
imposed . . . in a future criminal proceeding,” such “nonstatutory consequences”
are insufficient to bring an appeal from the revocation of parole within the
courts’ Article III power because the consequences are “dependent upon [t]he
discretionary decisions . . . made by an employer or a sentencing judge, which
are not governed by the mere presence or absence of a recorded violation of
parole. Id. at 13 (quoting Lane v. Williams, 455 U.S. 624 (1982) (internal
quotation marks omitted)). The mere presence of a criminal conviction, by
contrast, can disable an individual from engaging in certain business, holding

                                        7
                                   No. 07-10579

certain offices, voting in state elections, and serving as a juror. See, e.g., Carafas
v. LaVallee, 391 U.S. 234, 237 (1968).
      Similar to an order revoking parole, an order continuing civil contempt
does not entail the kind of collateral consequences that a criminal conviction
entails. See Port v. Heard, 764 F.2d 423, 427 (5th Cir. 1985) (conjecturing that,
had criminal contemnors’ contempt been civil in nature and “had confinement
been the only sanction imposed, . . . the controversy would have ended when they
purged themselves of the contempt or, for other reasons, were released from
custody.”). We therefore decline to presume an order continuing civil contempt,
without sanction, yields collateral consequences sufficient to meet Article III’s
injury-in-fact requirement. Olsen’s appeal from the district court’s May 2007
order continuing his contempt is moot.
                                         III.
      For the foregoing reasons, Olsen’s appeal is
                                                                       DISMISSED.




                                          8